Citation Nr: 1819063	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-26 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for hypertension to include due to Agent Orange exposure or secondary to the service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction to include as secondary to hypertension, diabetes mellitus, or medication for the service-connected residuals of a shrapnel wound to the right buttock. 

4.  Entitlement to service connection for a respiratory disability (also claimed as asthma) to include as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1968, including service in the Republic of Vietnam.  The Veteran also served in the United States Army National Guard and United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In January 2010, the Board remanded the above claims for further development.  In October 2012, the Board reopened the claims of service connection for bilateral carpal tunnel syndrome and a respiratory disability and thereafter remanded those claims as well as the other issue listed above for further development.  In December 2013 and January 2015 the Board, among other things, remanded the above issues for further development.  

Additionally, in a separate January 2015 decision, the Board also remanded the Veteran's claim of entitlement to travel reimbursement.  This Remand remains pending at the RO; thus, the reimbursement claim will not addressed at this time.

Lastly, in August 2017 the Board sent the Veteran a letter asking that he provide clarification as to his representation.  The letter, among other things, notified the Veteran that if he did not reply within 30 days the Board would assume that he wished to represent himself in his appeal.  No reply was received from the Veteran.  Therefore, the Board will proceed accordingly.
The claim of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record shows that bilateral carpal tunnel syndrome is not related to service.

2.  The record shows that hypertension is not related to service to include the Veteran's presumptive exposure to herbicides due to his service in the Republic of Vietnam; hypertension did not manifest itself to a compensable degree in the first post-service year; and, hypertension was not caused or aggravated by a service-connected disability.

3.  The record shows that erectile dysfunction is not related to service and it was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by military service.  38 U.S.C. §§ 101, 106, 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Hypertension was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  Erectile dysfunction was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law & Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101(24), 106, 1110, 1131.  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam-War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this regard, note 2 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In adjudicating the claims the Board has reviewed all of the evidence in the claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

a. Bilateral carpal tunnel syndrome

The Veteran claims he is entitled to service connection for carpal tunnel syndrome because, among other things, it was caused by his teletyping while on active duty.  

As to a current disability, the post-service records show a diagnosis of bilateral carpal tunnel syndrome.  See, e.g., electromyography's (EMGs) dated in November 2001 and May 2002. 

As to service incurrence for a disease or injury incurred on active duty or ACDUTRA or an injury sustained on INACDUTRA under 38 C.F.R. § 3.303(a), the Veteran's DD 214 lists his occupational specialty as radio operator.  Moreover, the Board finds that the Veteran is competent to report on action and injuries, such as working as a teletype operator as a radio operator and having observable symptoms of bilateral carpal tunnel syndrome (i.e., pain, numbness, etc., because these actions and symptoms come to him via his own senses).  See Davidson, supra.  

However as to service incurrence for a disease or injury incurred on active duty from March 1967 to December 1968 the service treatment records, including the December 1968 separation examination, are negative for complaints, diagnoses, or treatment for bilateral carpal tunnel syndrome.  In fact, despite his complaints on separation from active duty in December 1968, the Veteran did not report a history of problems with either upper extremity and on examination his upper extremities and neurological examinations were normal.  These medical reports are not contradicted by any other medical evidence of record.  

Similarly, as to service incurrence for a disease or injury incurred on ACDUTRA or an injury sustained on INACDUTRA the subsequent reserve component records, including examinations dated in October 1985, July 1986, and June 1988 as well as the Agent Orange examination dated in February 1983, are negative for an injury, history and/or a diagnosis of carpal tunnel syndrome.  In fact, at the February 1983 Agent Orange examination the examiner opined that the Veteran's extremities were within normal limits.  Likewise, at the October 1985, July 1986, and June 1988 reserve component examinations it was specifically opined that his upper extremities and neurological examinations were normal.  Furthermore, because of the medical expertise required to diagnose carpal tunnel syndrome, the Board finds that the Veteran is not competent to diagnose this medically complex disability.  The Veteran does not have the required medical expertise.  See Davidson, supra.  

Therefore, the Board finds that the service and reserve duty treatment records are the most probative and persuasive evidence of record.  The December 1968 separation examination, the subsequent October 1985, July 1986, and June 1988 reserve examination reports, as well as the February 1983 Agent Orange examination, which do not show the Veteran had bilateral carpal tunnel syndrome while on active duty/ACDUTRA and/or an injury that caused bilateral carpal tunnel syndrome while on INACDUTRA despite his documented occupational specialty as a radio operator, all weigh against the Veteran's claim and appellate assertions.  Accordingly, service connection for bilateral carpal tunnel syndrome cannot be granted based on in-service incurrence.  38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As for service connection for bilateral carpal tunnel syndrome based on continued symptoms since service, as previously noted, the service treatment and medical reports show normal findings.  Additionally, the length of time between the Veteran's separation from his period of active duty and his first being noted to have a problem with bilateral carpal tunnel syndrome in 2000 (see e.g., 2004 Physical Profile noting carpel tunnel syndrome, both hands, dx in 2000 in VA Hosp.), factor against the Veteran's claim.  The fact that the Veteran received treatment for a variety of other ailments, but did not reference carpel tunnel syndrome until many years after service also is a factor against the theory that the Veteran's disability continued in symptoms since service.

In this regard, the Board reiterates that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see as observable symptoms of carpal tunnel syndrome.  See Davidson, supra.  However, upon review of the claims file the Board finds that any lay accounts from the Veteran and other lay persons that the claimant has had carpal tunnel syndrome in and since service are not credible.  In this regard, these lay claims less probative than the normal examination findings contained within the service records including the December 1968 separation examination; the post-service treatment records, including the Agent Orange examination dated in February 1983; the reserve component treatment records including the examinations dated in October 1985, July 1986, and June 1988; and the post-service VA examinations dated in April 1971, March 1972, October 1982, and February 1983 which, while for unrelated disabilities, neither noted a history of or diagnosis of bilateral carpal tunnel syndrome.  In fact, at the March 1972 VA examination it was specifically opined that his upper extremities were within normal limits.    

In these circumstances, the Board gives more credence and weight to the service treatment records, including the December 1968 separation examination, which do not diagnose carpal tunnel syndrome, and the post-1968 medical records, including the February 1983 Agent Orange examination, the reserve component examinations, and VA examinations which also do not diagnose carpal tunnel syndrome until years after his separation from his December 1968 period of active duty.  See Owens, supra.  The Board finds that service connection for bilateral carpal tunnel syndrome cannot be granted based on continued problems since service.  38 U.S.C. §§ 101, 106, 1110, 1131.

As for service connection for bilateral carpal tunnel syndrome based on its initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion linking it to his military service.  In fact, the Board remanded the appeal to obtain a medical opinion as to its relationship to his military service and the post-remand VA opinion was negative.  Specifically, the July 2016 VA examiner opined after a review of the record on appeal that bilateral carpal tunnel syndrome was not due to his military service because "[t]here is no evidence of any carpal tunnel syndrome in service.  The first evidence I could find was an EMG performed in June 2000 with a diagnosis of carpal tunnel syndrome.  There is no continuum of care from service until 2000."  The Board finds this opinion the most probative evidence of record because it is not contradicted by any other medical evidence of record and it is supported by other objective evidence of record.  

As to any lay claims from the Veteran and others that his bilateral carpal tunnel syndrome was caused by his military service, the Board finds that diagnosing neurological disabilities requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any lay opinions that carpal tunnel syndrome was caused by service is not competent evidence.  Jandreau, supra. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's bilateral carpal tunnel syndrome was not caused by his military service, including his teletyping while on active duty as a radio operator, and service connection cannot be granted based on the initial documentation of the disability after service.  See 38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Owens, supra.

b.  Hypertension

The Veteran claims he is entitled to service connection for hypertension because it was caused by his exposure to Agent Orange in the Republic of Vietnam and/or because it is secondary to his diabetes mellitus.  

As to a current disability, the post-service records show a diagnosis of hypertension.  See, e.g., reserve component profile dated in July 1992; VA treatment records dated in August 2003; and VA examination in 2016. 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with hypertension in his first post-service year following his active duty service which ended in December 1968 but instead the diagnosis is first reflected years later.  See, e.g., reserve component profile dated in July 1992.  Accordingly, the Board finds that this presumption does not help the Veteran establish service connection for hypertension.  See 38 U.S.C. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the presumptions found at 38 C.F.R. § 3.309(e), the Veteran's records show he served in the Republic of Vietnam.  However, hypertension is not one of the specifically enumerated disease processes.  Accordingly, even though the Veteran is presumed to have had herbicide exposure due to his documented service in the Republic of Vietnam, the Board finds that the herbicide presumptions do not help him establish service connection for hypertension.  See 38 U.S.C. § 1110, 1116, 1131; 38 C.F.R. §§ 3.307, 3.309(e).  

As to service incurrence for a disease or injury incurred on active duty or ACDUTRA under 38 C.F.R. § 3.303(a), the Veteran's records show that he served in the Republic of Vietnam during the Vietnam era and therefore he is presumed that he had herbicide exposure.  Moreover, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  See National Academy of Sciences (NAS), Institute of Medicine, Veterans & Agent Orange: Update 2010 (2011).  Furthermore, the Secretary has noted that the NAS concluded in 2006 that there was limited or suggestive evidence of an association between exposure to herbicides and hypertension.  See 75 Fed. Reg. 32540, 32549 (June 8, 2010).  It was also noted by the Secretary that in 2008 the NAS found there was limited or suggestive evidence of an association between herbicide exposure and hypertension.  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  See 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010).  Additionally, the Board finds that the Veteran is competent to report on actions and injuries, such as having observable symptoms of hypertension (i.e., dizziness, etc. . .), because these actions and symptoms come to him via his own senses.  See Davidson, supra.  

However as to service incurrence for a disease or injury incurred on active duty from March 1967 to December 1968 the service treatment records, including the December 1968 separation examination, are negative for complaints, diagnoses, or treatment for hypertension.  In fact, despite his many complaints on separation (i.e., a history of dizziness, shortness of breath, and pain or pressure in his chest), the December 1968 examiner opined that his heart examination was normal with a blood pressure of 128/64.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017) (defining hypertension for VA purposes as diastolic pressure predominantly 90mm or greater and isolated systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90 mm).  These medical records are not contradicted by any other medical evidence of record. 

Similarly, as to service incurrence for a disease or injury incurred on ACDUTRA or an injury sustained on INACDUTRA the subsequent reserve component records, including examinations dated in October 1985, July 1986, and June 1988 as well as the Agent Orange examination dated in February 1983, are negative for an injury, history and/or a diagnosis of hypertension.  The February 1983 Agent Orange examination report shows the Veteran's blood pressure was 114/74; at the October 1985, July 1986, and June 1988 reserve component examinations it was specifically opined that his heart was normal; and the Veteran's blood pressure readings were 122/88 in October 1985, 120/88 in July 1986, and 136/84 in June 1988.  See 38 C.F.R. § 4.104.  The reports show normal findings and given the medical complexity of hypertension, the Veteran is not competent to diagnose hypertension because he does not have the required medical expertise.  See Davidson.  

Therefore, the Board finds the most probative evidence of record to be the service and reserve component treatment records, which do not show the Veteran had hypertension while on active duty/ACDUTRA and/or an injury that caused hypertension while on INACDUTRA.  See Owens, supra.  Accordingly, the Board finds that service connection for hypertension cannot be granted based on in-service incurrence despite the Veteran's presumptive exposure to herbicides because of his documented service in the Republic of Vietnam and despite the NAS's finding of limited or suggestive evidence of an association between herbicide exposure and hypertension.  38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As for service connection for hypertension based on continued symptoms since service, the length of time between the Veteran's separation from active duty service (December 1968) and his first being noted to have a problem with hypertension in 1992 weighs against his claim.  As previously noted, the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  See Davidson, supra.  However, upon review of the claims file the Board finds that any lay accounts from the Veteran and other lay persons that the claimant has had hypertension in and since service are not credible.  The lay claims are less probative and persuasive than the service records, the post-service treatment records, the reserve component treatment records, and the post-service VA examinations dated in April 1971, March 1972, October 1982, and February 1983 which neither noted a history of or diagnosis of hypertension.  

The Board gives more credence and weight to the service treatment records, the post-1968 medical records, the reserve component examinations, and VA examinations, all of which do not diagnose hypertension until years after his separation from service.  See Owens, supra.  Therefore, service connection for hypertension cannot be granted based on continued problems since service.  38 U.S.C. §§ 101, 106, 1110, 1131.

As for service connection for hypertension based on its initial documentation after service under 38 C.F.R. § 3.303(d), the record does not contain a competent and credible medical opinion linking it to his military service.  In fact, the Board remanded the appeal to obtain a medical opinion as to its relationship to his military service, including his presumptive exposure to herbicides due to his documented service in the Republic of Vietnam during the Vietnam War era, and the post-remand VA opinion was negative.  Specifically, the 2016 VA examiner after a review record on appeal opined that hypertension was not due to his military service.  When reviewing this medical opinion along with the other objective evidence of record, which shows normal findings in service and do not etiologically relate the Veteran's disease to service or any event of service, the Board finds this opinion to be probative.  

As to any lay claims from the Veteran and others that his hypertension was caused by his military service, the Board finds that diagnosing hypertension requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any lay opinions that hypertension was caused by service is not competent evidence.  Jandreau, supra. 

The probative evidence of record shows that the Veteran's hypertension was not caused by his military service, including his presumptive exposure to herbicide agents in the Republic of Vietnam.  See Owens, supra.  Accordingly, the Board finds that service connection cannot be granted for hypertension based on the initial documentation of the disability after service despite the NAS's finding of limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d). 

As for service connection for hypertension based on secondary service connection under 38 C.F.R. § 3.310, the post-remand VA examination July 2016, when taken together with the other objective evidence of record, provides both a competent and credible opinion that it was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  Specifically, the July 2016 VA examiner opined that it was not aggravated by diabetes mellitus because there is no severe renal disease.  This opinion is supported by other objective, competent relevant evidence in the record.  

As to any lay claims from the Veteran and others that his hypertension is due to his service-connected diabetes mellitus, the Board finds that diagnosing this disease and its etiology requires special medical training.  Since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any lay opinions that his hypertension was caused or aggravated by a service-connected disability is not competent evidence.  Jandreau, supra. 

The Veteran's hypertension was not caused or aggravated by an already service-connected disability and service connection cannot be granted based on secondary service connection.  See 38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.310.

c.  Erectile Dysfunction

The Veteran claims he is entitled to service connection for erectile dysfunction because it is secondary to his hypertension, diabetes mellitus, and/or the shrapnel wound to the right buttock to include the treating medications. 

As to a current disability, the post-service record shows the Veteran being diagnosed with erectile dysfunction.  See, e.g., VA treatment records dated in August 2003; VA examination dated in July 2016. 

As to service incurrence for a disease or injury incurred on active duty or ACDUTRA or an injury sustained on INACDUTRA under 38 C.F.R. § 3.303(a), an October 1968 service treatment record documented the Veteran's concerns regarding swelling of the penis and an erection that lasts for 2-3 hours diagnosed as prostatitis.  Moreover, at the December 1968 separation examination, the Veteran reported a history of frequent or painful urination, gonorrhea, and bedwetting.  Furthermore, the Board finds that the Veteran is competent to report having observable symptoms of erectile dysfunction.  See Davidson, supra.  

However as to service incurrence for a disease or injury incurred on active duty from 1967 to 1968, the service treatment records, including the December 1968 separation examination, are negative for a diagnosis of erectile dysfunction despite the complaints found in the earlier service treatment notes.  The December 1968 examiner did not diagnose erectile dysfunction.  

Similarly, as to service incurrence for a disease or injury incurred on ACDUTRA or an injury sustained on INACDUTRA the subsequent reserve component records, including examinations dated in October 1985, July 1986, and June 1988 as well as the Agent Orange examination dated in February 1983, are negative for a diagnosis of erectile dysfunction and/or an injury that could cause erectile dysfunction.  It is acknowledged that in February 1983 the Veteran reported having problems with his sex life.  Nonetheless, a diagnosis of erectile dysfunction was not made on numerous occasions and the Veteran is not competent to diagnosis such.  Thus, service connection for erectile dysfunction cannot be granted based on in-service incurrence.  38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As for service connection for erectile dysfunction based on continued symptoms since service, the Board finds that the length of time between the Veteran's separation from service and his first being noted to have a problem with erectile dysfunction post service (2003) tends to factor against his claim.  

The lay statements of record are acknowledged.  However, upon review of the claims file the Board finds that the lay accounts asserting that the Veteran had and has had erectile dysfunction in and since service are not credible.  The lay statements are contrary to the service records, post-service treatment records, reserve component treatment records, and the post-service VA examination reports dated in April 1971, March 1972, October 1982, and February 1983, which, while for unrelated disabilities, do not reference a history of or diagnosis of erectile dysfunction.

As for service connection for erectile dysfunction based on its initial documentation after service under 38 C.F.R. § 3.303(d), the record does not contain a competent and credible medical opinion linking it to his military service.  In fact, the record is uniform in being negative for an opinion linking the Veteran's post-service erectile dysfunction to his military service.  A July 2009 VA treatment record contained the opinion that the Veteran's erectile dysfunction was due to his low testosterone (i.e., not his military service).  VA examination dated in July 2016 shows that the VA examiner opined that it was due to his hypogonadism caused by his pituitary adenoma (i.e., not his military service).  This opinion along with the other credible objective evidence of record provides the most probative evidence of record and is not contradicted by any other medical evidence of record.  Owens, supra.  

The record shows that the Veteran's erectile dysfunction was not caused by his military service and service connection is not warranted based on the initial documentation of the disability after service.  See 38 U.S.C §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Owens, supra.

As for service connection for erectile dysfunction based on secondary service connection under 38 C.F.R. § 3.310, the post-remand VA examination dated in July 2016 when taken together with the other objective evidence of record, demonstrates that it was not caused or aggravated by the Veteran's hypertension, diabetes mellitus, and/or shrapnel wound to the right buttock including his treating medication.  Initially, the Board notes that the Veteran is not service connected for hypertension and therefore the criteria for secondary service connection are not met.  Furthermore, as to erectile dysfunction being caused or aggravated by his service-connected diabetes mellitus and/or shell fragment wound including the medication taken to treat it, a July 2009 VA treatment record contained the opinion that his erectile dysfunction was due to his low testosterone (i.e., not a service-connected disability), a January 2014 VA examiner opined that it was due to his hypogonadism caused by his pituitary adenoma (i.e., not a service-connected disability), and a July 2016 VA examiner opined that "[h]is erectile dysfunction is solely due to his hypogonadism which is due to his pituitary adenoma.  There are no other reasons for his erectile dysfunction including medications."  The Board finds these opinions probative, as they are consistent with the other, objective medical evidence of record.  

As to any lay claims from the Veteran and others that his erectile dysfunction is due to his service-connected disabilities, it is noted that creating a nexus between these disorders requires special medical training that lay persons do not have.  Accordingly, the lay opinions that his erectile dysfunction was caused or aggravated by a service-connected disability are not competent evidence.  Jandreau, supra. 

The Veteran's erectile dysfunction was not caused or aggravated by an already service-connected disability and service connection cannot be granted based on secondary service connection.  See 38 U.S.C. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.310.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.


REMAND

As to the claim of service connection for a respiratory disability, the Board most recently remanded this issue in January 2015 to obtain an adequate etiology opinion because the earlier January 2014 VA opinion relied solely on negative evidence and the fact that the asthma is not a presumptive disorder associated with Agent Orange exposure.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007); Combee, supra.  However, the subsequent July 2016 VA examiner relied solely on these same two factors in support of its conclusion that the Veteran's asthma is not related to his military service.  Therefore, the Board finds that another remand to obtain adequate reasons and bases for the questions posed and conclusions reached is required.  See 38 U.S.C. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance). 

In this regard, in providing the new opinion the examiner should comment on the significance, if any, of the Veteran's in-service respiratory problems.  Likewise, the examiner should be mindful to provide etiology opinions as to all of the Veteran's respiratory disabilities and not just asthma (i.e., reversible obstructive airway disease, chronic obstructive pulmonary disease, allergic rhinitis, and sinusitis).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding post-March 2017 VA treatment records from the Jesse Brown VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Provide the Veteran with a respiratory VA examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, if needed, the examiner should provide answers to the following questions:

a)  As to each of the Veteran's diagnosed respiratory disabilities (i.e., reversible obstructive airway disease, chronic obstructive pulmonary disease, allergic rhinitis, sinusitis, and asthma), is it at least as likely as not that is related to or had its onset in service including his presumptive exposure to herbicides serving in the Republic of Vietnam?

In providing the requested opinion, the examiner should comment and discuss the significance, if any, of the service treatment records that show the Veteran was hospitalized because of an upper respiratory infection from June to August 1967; he was hospitalized because of a 4 month history of coughs and diagnosed as acute bronchitis in September 1967; he was treated for allergic rhinitis in October 1967; he was again treated for a cough that had lasted for three weeks diagnosed as bronchitis in October 1968; he was seen for a cough he had had for 30 days that was diagnosed as chronic bronchitis in November 1968; he was seen for a cough of one and a half month duration in November 1969; and at the December 1968 separation examination the Veteran reported a history of chronic colds, sinusitis, shortness of breath, pain or pressure in his chest, and a chronic cough.

In providing the requested opinion, the examiner cannot rely solely on negative evidence as the sole basis for any opinion.

In providing the requested opinion, the examiner cannot rely on the fact that the claimed disabilities are not a presumptive disorders associated with Agent Orange exposure as the bases for any negative opinions. 

In providing the requested opinion, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


